Case: 2:19-mj-00521-CMV Doc #: 8 Filed: 08/13/19 Page: 1 of 18 PAGEID #: 45
Case: 2:19-mj-00521-CMV *SEALED* Doc #: 1 Filed: 07/02/19 Page: 2 of 23 PAGEID #: 2

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
EASTERN DIVISION

Case No. 2 * 1 O nys 2 1

IN THE MATTER OF THE APPLICATION )
OF THE UNITED STATES OF AMERICA )
FOR A SEARCH WARRANT FOR INSTAGRAM _ )
USER ACCOUNT NAMES: )
SUPERSMASHCANDY (8427925731); )
INCSTLUVR69 (11412293143); )
MSLYTHERINIS8 (3597064823); )
SUBTAMER69 (8357005036); and )
SUBTAMR69 )
THAT ARE STORED AT A PREMISES )
CONTROLLED BY FACEBOOK INC )

Magistrate Judge

AFFIDAVIT IN SUPPORT OF SEARCH WARRANT
I, Michael A. Harey, a Special Agent with the Federal Bureau of Investigation (FBI),
being duly sworn, hereby depose and state:

I. EDUCATION TRAINING AND EXPERIENCE

l. lam a Special Agent with the FBI assigned to the Cincinnati Division and I have
been a Special Agent since October 2008, having worked on counterterrorism investigations and
public corruption investigations as a Special Agent. I am currently assigned to the FBI Child
Exploitation Task Force, investigating matters involving the online exploitation of children and
child pornography. I have made arrests and have executed search warrants pertaining to these
types of investigations.

or Prior to becoming a Special Agent with the FBI, I served as a U.S. Border Patrol
Agent for approximately five years and a Federal Air Marshall for approximately five years,
having begun my federal law enforcement career in February 1998. While performing my duties
as a Special Agent, I have participated in various investigations involving computer-related
offenses and have executed numerous search warrants, including those involving searches and
seizures of computers, digital media, software, and electronically stored information. I have
received both formal and informal training in the detection and investigation of computer-related
offenses. As part of my duties as a Special Agent, I investigate criminal child exploitation and

child pornography violations, including the illegal production, distribution, transmission, receipt,
Case: 2:19-mj-00521-CMV Doc #: 8 Filed: 08/13/19 Page: 2 of 18 PAGEID #: 46
Case: 2:19-mj-00521-CMV *SEALED* Doc #: 1 Filed: 07/02/19 Page: 3 of 23 PAGEID #: 3

and possession of child pornography, in violation of 18 U.S.C. §§ 2251, 2252, and 2252A.

3. As a Special Agent, I am authorized to investigate violations of the laws of the
United States and to execute warrants issued under the authority of the United States.

i. PURPOSE OF THE AFFIDAVIT

4. I make this affidavit in support of an application for a search warrant for
information, including the content of communications, associated with certain Instagram
usernames and/or ID numbers that are stored at premises owned, maintained, controlled, or
operated by Instagram, LLC, a social networking company that is owned by Facebook Inc., and
is headquartered in Menlo Park, California. The information to be searched is described in the
following paragraphs and in Attachment A. This affidavit is made in support of an application
for a search warrant under 18 U.S.C. §§ 2703(a), (b)(1)(A), and (c)(1)(A) to require
Facebook/Instagram to disclose to the government records and other information in its
possession, including the content of communications, pertaining to the subscriber or customer
associated with the following Instagram usernames/ID numbers: SUPERSMASHCANDY
(8427925731); INCSTLUVR69 (11412293143); MSLYTHERIN18 (3597064823) ;
SUBTAMER69 (8357005036), and SUBTAMR69 (hereinafter “the SUBJECT ACCOUNTS”).

5. The facts set forth below are based upon my own personal observations,
investigative reports, and information provided to me by other law enforcement agents. I have
not included in this affidavit all information known by me relating to the investigation. I have
set forth only the facts believed to be necessary to establish probable cause for a search warrant
for the content of the SUBJECT ACCOUNTS. I have not omitted any information that would
tend to negate probable cause.

6. The SUBJECT ACCOUNTS to be searched are more particularly described in
Attachment A, for the items specified in Attachment B, which items constitute instrumentalities,
fruits, and evidence of violations of 18 U.S.C. §§ 2251, 2252, 2252A and 2422(b) — the
production, advertising/solicitation for/or, distribution, transmission, receipt, and/or possession
of child pornography and the coercion or enticement of a minor(s), including attempts to commit
these offenses. I am requesting authority to search the entire content of the SUBJECT
ACCOUNTS, wherein the items specified in Attachment B may be found, and to seize all items

listed in Attachment B as instrumentalities, fruits, and evidence of crime.
Case: 2:19-mj-00521-CMV Doc #: 8 Filed: 08/13/19 Page: 3 of 18 PAGEID #: 47
Case: 2:19-mj-00521-CMV *SEALED* Doc #: 1 Filed: 07/02/19 Page: 4 of 23 PAGEID #: 4

Ill. APPLICABLE STATUTES AND DEFINITIONS
7. Title 18 United States Code, Section 225 1(a) makes it a federal crime for any

 

person to employ, use, persuade, induce, entice, or coerce any minor to engage in, or have a
minor assist any other person to engage in, any sexually explicit conduct for the purpose of
producing any visual depiction of such conduct, if such person knows or has reason to know that
either the visual depiction will be transported or transmitted via a facility of interstate or foreign
commerce or in or affecting interstate or foreign commerce or mailed, or that the visual depiction
was produced or transmitted using materials that have been mailed, shipped, or transported in or
affecting interstate or foreign commerce, or if the visual depiction has actually been transported
or transmitted using any means or facility of interstate or foreign commerce or in or affecting
interstate or foreign commerce. Subsection (ce) of this provision further prohibits conspiracies or
attempts to engage in such acts.

8. Title 18 United States Code, Section 2251(d)(1)(A) makes it a federal crime for
any person to make, print, publish, or cause to be made, printed or published, any notice or
advertisement that seeks or offers to receive, exchange, buy, produce, display, distribute or
reproduce, any visual depiction involving the use of a minor engaging in sexually explicit
conduct, if such person knows or has reason to know that either the notice or advertisement will
be transported using any means or facility of interstate or foreign commerce or in or affecting
interstate or foreign commerce, including by computer or mail; or is such notice or advertisement
actually was transported using any means or facility of interstate or foreign commerce or in or
affecting interstate or foreign commerce, including by computer or mail.

9. Title 18, United States Code, Section 2252, makes it a federal crime for any
person to knowingly transport, receive, distribute, possess or access with intent to view any
visual depiction of a minor engaging in sexually explicit conduct, if such receipt, transportation,
distribution, accessing or possession utilized a means or facility of interstate commerce, or if
such visual depiction has been mailed, shipped or transported in or affecting interstate or foreign
commerce. This section also prohibits reproduction for distribution of any visual depiction of a
minor engaging in sexually explicit conduct, if such reproduction utilizes any means or facility
of interstate or foreign commerce, or is in or affecting interstate commerce.

10. Title 18, United States Code, Section 2252A, makes it a federal crime for any

person to knowingly transport, receive or distribute any child pornography using any means or
Case: 2:19-mj-00521-CMV Doc #: 8 Filed: 08/13/19 Page: 4 of 18 PAGEID #: 48
Case: 2:19-mj-00521-CMV *SEALED* Doc #: 1 Filed: 07/02/19 Page: 5 of 23 PAGEID #: 5

facility of interstate commerce, or any child pornography that has been mailed, or any child
pornography that has shipped or transported in or affecting interstate or foreign commerce by
any means, including by computer. This section also makes it a federal crime to possess or
access with intent to view any material that contains an image of child pornography that has been
mailed, shipped or transported using any means or facility of interstate or foreign commerce, or
in or affecting interstate commerce by any means, including by computer.

11. Title 18, United States Code, Section 2422(b), makes it a federal crime for any
person to knowingly use a means of interstate commerce to persuade, induce, entice, or coerce or
attempt to persuade, induce, entice or coerce, any individual who has not attained the age of 18
years, to engage in any sexual activity for which any person may be charged with a crime.

12. Asit used in 18 U.S.C. §§ 2251 and 2252, the term “sexually explicit conduct” is
defined in 18 U.S.C. § 2256(2)(A) as: actual or simulated sexual intercourse, including genital-
genital, oral-genital, anal-genital, or oral-anal, whether between persons of the same or opposite
sex; bestiality; masturbation; sadistic or masochistic abuse; or lascivious exhibition of the
genitals or pubic area of any person.

13. As it is used in 18 U.S.C. § 2252A(a)(2), the term “child pornography”! is defined
in 18 U.S.C. § 2256(8) as: any visual depiction, including any photograph, film, video, picture,
or computer or computer-generated image or picture, whether made or produced by electronic,
mechanical, or other means, of sexually explicit conduct, where: (A) the production of such
visual depiction involves the use of a minor engaging in sexually explicit conduct; (B) such
visual depiction is a digital image, computer image, or computer generated image that is, or is
indistinguishable from, that of a minor engaging in sexually explicit conduct; or (C) such visual
depiction has been created, adapted, or modified to appear that an identifiable minor is engaging
in sexually explicit conduct.

14. —- The term “sexually explicit conduct” has the same meaning in § 2252A as in §
2252, except that for the definition of child pornography contained in § 2256(8)(B), “sexually
explicit conduct” also has the meaning contained in § 2256(2)(B): (a) graphic sexual intercourse,

including genital-genital, oral-genital, anal-genital, or oral-anal, whether between persons of the

 

'The term child pornography is used throughout this affidavit. All references to this term in this affidavit, and
Attachments A and B hereto, include both visual depictions of minors engaged in sexually explicit conduct as
referenced in 18 U.S.C. § 2252 and child pornography as defined in 18 U.S.C. § 2256(8).

4
Case: 2:19-mj-00521-CMV Doc #: 8 Filed: 08/13/19 Page: 5 of 18 PAGEID #: 49
Case: 2:19-mj-00521-CMV *SEALED* Doc #: 1 Filed: 07/02/19 Page: 6 of 23 PAGEID #: 6

same or opposite sex, or lascivious simulated sexual intercourse where the genitals, breast, or
pubic area of any person is exhibited; (b) graphic or lascivious simulated; (1) bestiality; (ii)
masturbation; (iii) sadistic or masochistic abuse; or (c) graphic or simulated lascivious exhibition
of the genitals or pubic area of any person.

15. The term “minor”, as used herein, is defined pursuant to Title 18, U.S.C. §
2256(1) as “any person under the age of eighteen years.”

16. The term “graphic,” as used in the definition of sexually explicit conduct
contained in 18 U.S.C. § 2256(2)(B), is defined pursuant to 18 U.S.C. § 2256(10) to mean “that a
viewer can observe any part of the genitals or pubic area of any depicted person or animal during
any part of the time that the sexually explicit conduct is being depicted.”

17. The term “visual depiction,” as used herein, is defined pursuant to Title 18 U.S.C.
§ 2256(5) to “include undeveloped film and videotape, and data stored on computer disk or by
electronic means which is capable of conversion into a visual image.

18. The term “computer? is defined in Title 18 U.S.C. § 1030(e)(1) as an electronic,
magnetic, optical, electrochemical, or other high speed data processing device performing logical
or storage functions, and includes any data storage facility or communications facility directly

related to or operating in conjunction with such device.

Ill. BACKGROUND REGARDING THE INTERNET AND CHILD PORNOGRAPHY

19. have both training and experience in the investigation of computer-related
crimes. Based on my training, experience and conversations with other officers, [ know the
following:

20. The Internet is a worldwide network of computer systems operated by
governmental entities, corporations, and universities. With a computer connected to the Internet,
an individual computer user can make electronic contact with millions of computers around the
world. Many individual computer users and businesses obtain their access to the Internet
through businesses known as Internet Service Providers (“ISPs”). ISPs provide their customers

with access to the Internet using telephone or other telecommunications lines; provide Internet e-

 

2 The term “computer” is used throughout this affidavit and in Attachments A and B hereto, to refer not only to
traditional laptop and desktop computers, but also to internet-capable devices such as cellular phones and tablets.
Where the capabilities of these devices differ from that of a traditional computer, they are discussed separately and
distinctly.
Case: 2:19-mj-00521-CMV Doc #: 8 Filed: 08/13/19 Page: 6 of 18 PAGEID #: 50
Case: 2:19-mj-00521-CMV *SEALED* Doc #: 1 Filed: 07/02/19 Page: 7 of 23 PAGEID #: 7

mail accounts that allow users to communicate with other Internet users by sending and receiving
electronic messages through the ISPs’ servers; remotely store electronic files on their customers’
behalf; and may provide other services unique to each particular ISP. ISPs maintain records
pertaining to the individuals or companies that have subscriber accounts with the ISP. Those
records may include identifying and billing information, account access information in the form
of log files, e-mail transaction information, posting information, account application information,
Internet Protocol addresses and other information both in computer data format and in written
record format.

21. Computers and the internet have revolutionized the way in which child
pornography is produced, distributed, and utilized. These technologies have also revolutionized
the way in which those who have a sexual interest in children interact with each other and with
minors. Specifically, the development of computers and the internet have added to the myriad
new methods for child pornography collectors to interact with each other and to sexually exploit
children. Computers and the internet serve four functions in connection with child pornography
and the sexual exploitation of minors. These are production, communication, distribution, and
storage.

22. Internet-based communication structures are ideal for the child pornography
collector or those seeking to sexually exploit children. Having both open as well as anonymous
communication capability allows the user to locate others of similar inclination and still maintain
their anonymity, or to hide their true identity when seeking out minors online. Once contact has
been established, it is then possible to send messages and graphic images to other trusted child
pornography collectors, or to convince a child to send such images or meet for the purpose of
sexual activity. Individuals seeking to engage in such activities can use standard Internet
connections, such as those provided by businesses, universities, and government agencies, to
communicate with each other and to distribute pornography. These communication links allow
contacts around the world as easily as calling next door. Additionally, these communications can
be quick, relatively secure, and as anonymous as desired.

23, Collectors and distributors of child pornography also use online resources to
retrieve and store child pornography, including services offered by Internet Portals such as
Yahoo! and Google, Inc., among others. The online services allow a user to set up an account

with a remote computing service that provides e-mail services as well as electronic storage of
Case: 2:19-mj-00521-CMV Doc #: 8 Filed: 08/13/19 Page: 7 of 18 PAGEID #: 51
Case: 2:19-mj-00521-CMV *SEALED* Doc #: 1 Filed: 07/02/19 Page: 8 of 23 PAGEID #: 8

computer files in any variety of formats. A user can set up an online storage account from any
computer with access to the Internet.

24. As is the case with most digital technology, communications by way of computer
or mobile devices can be saved or stored on the computer or mobile device used for these
purposes. Storing this information can be intentional, i.e., by saving an e-mail as a file on the
computer or mobile device, or saving the location of one’s favorite websites in, for example,
“bookmarked” files. Digital information can also be retained unintentionally, e.g., traces of the
path of an electronic communication may be automatically stored in many places, such as
temporary files or ISP client software, among others. In addition to electronic communications,
a computer user’s Internet activities generally leave traces or “footprints” in the web cache and
history files of the browser used. Such information is often maintained indefinitely until
overwritten by other data. |

25. A growing phenomenon related to smartphones and other mobile computing
devices is the use of mobile applications. Mobile applications, also referred to as “apps,” are
small, specialized programs downloaded onto mobile devices that enable users to perform a
variety of functions, including engaging in online chat, reading a book, or playing a game.
Examples of such “apps” include LiveMe, KIK messenger service, Snapchat, Meet24, and
Instagram. Links can also be sent via some of these apps, including Instagram, that when clicked
on can bring the recipient to a folder or cloud storage account, such as Dropbox or Mega, which
may contain significant amounts of child pornography.

VI. BACKGROUND REGARDING INSTAGRAM

26. From my review of publicly available information provided by Instagram about
its service, including Instagram’s “Privacy Policy,” I am aware of the following about Instagram
and about the information collected and retained by Instagram.

27. Instagram owns and operates a free-access social-networking website of the same
name that can be accessed at http://www.instagram.com. Instagram allows its users to create
their own profile pages, which can include a short biography, a photo of themselves, and other
information. Users can access Instagram through the Instagram website or by using a special
electronic application (“app”) created by the company that allows users to access the service

through a mobile device.
Case: 2:19-mj-00521-CMV Doc #: 8 Filed: 08/13/19 Page: 8 of 18 PAGEID #: 52
Case: 2:19-mj-00521-CMV *SEALED* Doc #: 1 Filed: 07/02/19 Page: 9 of 23 PAGEID #: 9

28. Instagram permits users to post photos to their profiles on Instagram and
otherwise share photos with others on Instagram, as well as certain other social-media services,
including Flickr, Facebook, and Twitter. When posting or sharing a photo on Instagram, a user
can add to the photo: a caption; various “tags” that can be used to search for the photo (e.g., a
user may add the tag #vw so that people interested in Volkswagen vehicles can search for and
find the photo); location information; and other information. A user can also apply a variety of
“filters” or other visual effects that modify the look of the posted photos. In addition, Instagram
allows users to make comments on posted photos, including photos that the user posts or photos
posted by other users of Instagram. Users can also “like” photos.

29. Upon creating an Instagram account, an Instagram user must create a unique
Instagram username and an account password. This information is collected and maintained by
Instagram.

30. Instagram asks users to provide basic identity and contact information upon
registration and also allows users to provide additional identity information for their user profile.
This information may include the user’s full name, e-mail addresses, and phone numbers, as well
as potentially other personal information provided directly by the user to Instagram. Once an
account is created, users may also adjust various privacy and account settings for the account on
Instagram. Instagram collects and maintains this information.

31. Instagram allows users to have “friends,” which are other individuals with whom
the user can share information without making the information public. Friends on Instagram
may come from either contact lists maintained by the user, other third-party social media
websites and information, or searches conducted by the user on Instagram profiles. Instagram
collects and maintains this information.

32. Instagram also allows users to “follow” another user, which means that they
receive updates about posts made by the other user. Users may also “unfollow” users, that is,
stop following them or block them, which prevents the blocked user from following that user.

33. Instagram allow users to post and share various types of user content, including
photos, videos, captions, comments, and other materials. Instagram collects and maintains user

content that users post to Instagram or share through Instagram.
Case: 2:19-mj-00521-CMV Doc #: 8 Filed: 08/13/19 Page: 9 of 18 PAGEID #: 53
Case: 2:19-mj-00521-CMV *SEALED* Doc #: 1 Filed: 07/02/19 Page: 10 of 23 PAGEID #: 10

34. Instagram users may send photos and videos to select individuals or groups via
Instagram Direct. Information sent via Instagram Direct does not appear in a user’s feed, search
history, or profile.

35, Users on Instagram may also search Instagram for other users or particular types
of photos or other content.

36. For each user, Instagram also collects and retains information, called “log file”
information, every time a user requests access to Instagram, whether through a web page or
through an app. Among the log file information that Instagram’s servers automatically record is
the particular web requests, any Internet Protocol (“IP) address associated with the request, type
of browser used, any referring/exit web pages and associated URLs, pages viewed, dates and
times of access, and other information.

37. Instagram also collects and maintains “cookies,” which are small text files
containing a string of numbers that are placed on a user’s computer or mobile device and that
allows Instagram to collect information about how a user uses Instagram. For example,
Instagram uses cookies to help users navigate between pages efficiently, to remember
preferences, and to ensure advertisements are relevant to a user’s interests.

38. Instagram also collects information on the particular devices used to access
Instagram. In particular, Instagram may record “device identifiers,” which includes data files
and other information that may identify the particular electronic device that was used to access
Instagram.

39. Instagram also collects other data associated with user content. For example,
Instagram collects any “hashtags” associated with user content (i.e., keywords used), “geotags”
that mark the location of a photo and which may include latitude and longitude information,
comments on photos, and other information.

40. Instagram also may communicate with the user, by email or otherwise. Instagram
collects and maintains copies of communications between Instagram and the user.

41. On May 30 and June 24, 2019, Your Affiant served Instagram with a preservation
request pursuant to 18 U.S.C. § 2703(f), requiring Instagram to preserve all information
associated with the SUBJECT ACCOUNTSs.

42. As explained herein, information stored in connection with an Instagram account

may provide crucial evidence of the “who, what, why, when, where, and how” of the criminal
Case: 2:19-mj-00521-CMV Doc #: 8 Filed: 08/13/19 Page: 10 of 18 PAGEID #: 54
Case: 2:19-mj-00521-CMV *SEALED* Doc #: 1 Filed: 07/02/19 Page: 11 of 23 PAGEID #: 11

conduct under investigation, thus enabling the United States to establish and prove each element
or alternatively, to exclude the innocent from further suspicion. In my training and experience,
an Instagram user’s account activity, IP log, stored electronic communications, and other data
retained by Instagram, can indicate who has used or controlled the Instagram account. This
“user attribution” evidence is analogous to the search for “indicia of occupancy” while executing
a search warrant at a residence. For example, profile contact information, direct messaging logs,
shared photos and videos, and captions (and the data associated with the foregoing, such as geo-
location, date and time) may be evidence of who used or controlled the Instagram account at a
relevant time. Further, Instagram account activity can show how and when the account was
accessed or used. For example, as described herein, Instagram logs the Internet Protocol (IP)
addresses from which users access their accounts along with the time and date. By determining
the physical location associated with the logged IP addresses, investigators can understand the
chronological and geographic context of the account access and use relating to the crime under
investigation. Such information allows investigators to understand the geographic and
chronological context of Instagram access, use, and events relating to the crime under
investigation. Additionally, Instagram builds geo-location into some of its services. Geo-
location allows, for example, users to “tag” their location in posts and Instagram “friends” to
locate each other. This geographic and timeline information may tend to either inculpate or
exculpate the Instagram account owner. Last, Instagram account activity may provide relevant
insight into the Instagram account owner’s state of mind as it relates to the offense under
investigation. For example, information on the Instagram account may indicate the owner’s
motive and intent to commit a crime (e.g., information indicating a plan to commit a crime), or
consciousness of guilt (e.g., deleting account information in an effort to conceal evidence from
law enforcement).

43. Based on the information above, the computers owned and maintained by
Instagram/Facebook are likely to contain all the material described above with respect to the
SUBJECT ACCOUNTS, including stored electronic communications and information
concerning subscribers and their use of Instagram, such as account access information, which
would include information such as the IP addresses and devices used to access the account, as
well as other account information that might be used to identify the actual user or users of the

account at particular times.

10
Case: 2:19-mj-00521-CMV Doc #: 8 Filed: 08/13/19 Page: 11 of 18 PAGEID #: 55
Case: 2:19-mj-00521-CMV *SEALED* Doc #: 1 Filed: 07/02/19 Page: 12 of 23 PAGEID #: 12

V. INVESTIGATION AND PROBABLE CAUSE

44. In February 2019, the FBI received information indicating that the user of the
Instagram account “SuperSmashCandy” was communicating with a 12-year-old female via
Instagram direct messages using language that included strong sexual content. FBI investigation
of this Instagram account connected it to the email account subtamer96@gmail.com, and to an
individual by the name of Michael Thomas SUTHERIN at an address in Columbus, Ohio. In
late April 2019, investigators went to SUTHERIN’s listed Columbus, Ohio address where they
encountered SUTHERIN, who voluntarily agreed to be interviewed. SUTHERIN admitted that
he utilized an email address containing the phrase “Sub Tamer” and the “SuperSmashCandy”
Instagram account. SUTHERIN further admitted to possessing child pornography files on his
cellular phone and laptop computer, and explained that he obtained such files through various
methods. These methods included receiving child pornography via his aforementioned
Instagram account and chatting with minor girls on various social media platforms to get the
girls to send him pictures or videos of themselves engaged in sexual acts. He admitted that he
possessed at least one recording of these encounters on his cell phone or laptop. In a secondary
follow-up interview a few days later, SUTEHRIN reiterated that he engaged in such chats with
young girls on both Snapchat and Instagram, and admitted that there would probably be some
videos of such minor girls engaged in sexual activities on his phone.

45. | SUTHERIN consented to a law enforcement search of his cellular phone and
laptop computer for any evidence of the crimes to which he admitted, and signed a consent to
search form regarding such search. Upon initial physical review of SUTHERIN’s Apple I-Phone
8, and while preparing the phone for a forensic extraction, agents observed the social media
application Kik installed on the phone and evidence of child pornography in one of the active
Kik chat strings. A search warrant was thereafter obtained for the cellular phone and laptop
computer.

46, Forensic examination of SUTHERIN’s laptop computer revealed the presence of
approximately 420 videos depicting children engaged in sexually explicit activity. The majority
of these child pornography files were found in a folder identified as “MEGAsync Downloads.”
One of the videos depicted a small child, approximately three to four years old, digitally and
orally stimulating the breast and vagina of an adult female. Later in the same video, the adult

female digitally and orally stimulated the child’s vagina. This particular video was

1]
Case: 2:19-mj-00521-CMV Doc #: 8 Filed: 08/13/19 Page: 12 of 18 PAGEID #: 56
Case: 2:19-mj-00521-CMV *SEALED* Doc #: 1 Filed: 07/02/19 Page: 13 of 23 PAGEID #: 13

approximately 39 minutes long.

47. The forensic examination of SUTHERIN’s iPhone 8 revealed that numerous
social networking applications, including Instagram, Snapchat, and Kik were installed. Within
SUTHERIN’s Snapchat account, which had a username of Subtamer69, your affiant observed
approximately 80 Snapchat Friends; many of them with female names. Based on the nature of
the chats that were still in SUTHERIN’s phone, SUTHERIN’ s admissions that he requested and
received child pornography from underage females via Instagram and Snapchat, and the extent of
the child pornography found on SUTHERIN’s phone and laptop, your affiant had reason to
believe that many of these female Snapchat friends were minors. Partial Snapchat conversations
that were still present on SUTHERIN’s phone revealed that SUTHERIN engaged in sexual
conversations with many of the girls who were believed to be minors. For example, in a
Snapchat conversation that occurred on or about November 21, 2018, with Snapchat user

‘( SUT HERIN discussed oral sex, anal sex, and exchanging sexually

explicit images or audio clips. In a similar conversation on March 27, 2019, with Snapchat user
‘(SE SUTHERN requested pictures off in her bra and underwear,
stated that he was “horny from watching hardcore porn,” sent i a photograph of his erect
penis, received a video from fi that depicted a female pulling up her shirt, showing slight
breast development, and asked if J minded “if I see in between your legs.”

48. In the content of both SUTHERIN’s Snapchat and Kik accounts that was present
on his phone, Your Affiant also observed evidence of SUTHERIN trading child pornography
with other child pornography collectors. There were also several screen captures on the phone,
which depicted chats from unknown applications that were believed to be between SUTHERIN
and young females.’ In at least one of these screenshot conversations, SUTHERIN requested
that the other user, ‘{J.” send him a “stripping video.” “(IP sent SUTHERIN a
video, but Your Affiant was not able to access the video, due to the conversation being a
screenshot. However, Your Affiant observed more than 100 videos on SUTHERIN’s phone that

depicted young female children stripping nude.

 

3 Although most of the screen captures did not contain information showing what application was being used or the
user name of both persons engaging in the chat conversation, there is evidence that at least some of the screen
captures were of SUTHERIN’s conversations. For example, one screen capture depicted a chat with a user

identified as , in which the user believed to be SUTHERIN, informs J that his Snapchat
account user name is SubTamer69.

12
Case: 2:19-mj-00521-CMV Doc #: 8 Filed: 08/13/19 Page: 13 of 18 PAGEID #: 57
Case: 2:19-mj-00521-CMV *SEALED* Doc #: 1 Filed: 07/02/19 Page: 14 of 23 PAGEID #: 14

49. _ As Your Affiant previously indicated, Instagram was also installed on
SUTHERIN’s phone with SUBTAMR69 being the most recently active account listed. In the
profile section of this account, SUTHERIN had posted: “BLOCK DON’T REPORT"!
BDSM/DDLG Lover and Dom. Lost my account so I’m restarting. Guy. Only Dom to girls, not
guys. Posts will happen every day. NSFW.” 4 Based on this language, Your Affiant believes
SUTHERIN had previous Instagram accounts that were shut down due to his illicit behavior.
Furthermore, within the SUBTAMR69 Instagram account on SUTHERIN’s phone the following
accounts were shown to be associated with the SUBTAMR69 account:

SuperSmashCandy
Incstlvr69
Sub_tamer_69
Myslytherin18
Subtamer69

50. Based on the information observed in SUTHERIN’s phone, in June of 2019, a
search warrant was obtained for the content of SUTHERIN’s Snapchat account, Subtamer69.
The records provided by Snapchat in response to this search warrant confirmed that several of
SUTHERIN’s Snapchat friends had informed him that they were minor females; that
SUTHERIN had engaged in sexually explicit conversations with these minor females, including
requesting and/or sending or receiving sexually explicit/suggestive images; and that SUTHERIN
and the minor females also communicated with each another via Instagram, including
exchanging sexually explicit videos or images. At times, SUTHERIN commented on videos the
victims sent him on Instagram, thus leading your affiant to believe further evidence of
SUTHIERIN’s enticement of young female children will be discovered on Instagram. The
following are excerpts of these communications from Snapchat:

e On November 30, 2019, SUTHERIN asked Snapchat Uscr I:
“What happened to your accounts?” To which EE replied, “Idfk” (1
don’t fucking know). Your Affiant believes the reference to accounts indicates

both SUTHERIN and EE became acquainted on different social media

 

4 DDLG is an acronym that stands for Daddy Dom/Little Girl. The “Daddy” is the dominant and the “Girl,” often
identified as a “little” is submissive. BDSM is defined as sexual activity involving such practices as the use of
physical restraints, the granting and relinquishing of control, and the infliction of pain. “NSFW” means not safe for
work.

13
Case: 2:19-mj-00521-CMV Doc #: 8 Filed: 08/13/19 Page: 14 of 18 PAGEID #: 58
Case: 2:19-mj-00521-CMV *SEALED* Doc #: 1 Filed: 07/02/19 Page: 15 of 23 PAGEID #: 15

St.

platforms, including Snapchat and Instagram.

On January 21, 2019, i asked SUTHERIN, “Ummm how old are
you???” To which SUTHERIN replied, “21”, then SUTHERIN asked, “Aren’t

you like 12?” responded affirmatively.

Later on January 21, 2019, SUTHERIN wrote to [. “Oh yeah that
video you sent. God that really got me horny.” Snapchat did not provide the
referenced video; therefore, Your Affiant believes the video was either deleted
from Snapchat or the video was sent to SUTHERIN on another social media
platform such as Instagram. Your Affiant also believes SUTHERIN’s comment
that the video the 12-year-old child sent made him “horny” indicates that the
video was sexual in nature.

SUTHERIN then asked (J. “Wait have | ever seen your booty?”
GE «sponded, “Yes*”. SUTHERIN then asked, “Can I see it again?”
and “Actually Daddy NEEDS to see it.” Later in the conversation SUTHERIN
asked to see naked, discussed engaging in anal intercourse with
her, and stated, “I need to see your tight little asshole.”

Later on the same day J wrote to SUTHERIN, “Dude delete it. New
rule no saving photos with my face.” SUTHERIN responded, “Sorry.”
GE «eplicd, “Im not mad,” and SUTHERIN responded, “Won’t
happen again.” (i replied, “Okay.” SUTHERIN replied, “won’t lie
that gave me an instant hard on.” Based on the nature of this conversation, it
appears that IY sent SUTHERIN an image or a video that was sexual
in nature, but no picture or video was included in the information provided by
Snapchat. As explained above and below, Your Affiant believes this is because
the image or video was sent to SUTHERIN via Instagram.

In one particular Snapchat conversation between J and

SUTHERIN, SUTHERIN sent a screen capture of what appears to be an Instagram conversation
between the user of the [J Snapchat account and SUTHERIN. As depicted in the
Snapchat excerpt below, the screen capture that SUTHERIN sent depicted a conversation
between Instagram user ‘(and an Instagram user believed to be SUTHERIN

about sharing nude photos:

14
Case: 2:19-mj-00521-CMV Doc #: 8 Filed: 08/13/19 Page: 15 of 18 PAGEID #: 59
Case: 2:19-mj-00521-CMV *SEALED* Doc #: 1 Filed: 07/02/19 Page: 16 of 23 PAGEID #: 16

e SUTHERIN: There's just one thing I'm curious about.
- EE: 0:
e SUTHERIN: (SUTHERIN sent the following Instagram screen capture)

wh Verizon A 718 PM S1% a

< ft &
ar ae

One of your parents?

! ae Maybe

Okay, that's fair
enough.

? still want to be your
kitten but I don’t want
to fall into the habits i

g did

Like sharing nudes?

| Yeah
> Bo
- ES v:’
® SUTHERIN: I thought you were still my kitten.
¢ ER: *coushs*

52. Inasimilar conversation found in the Snapchat search warrant return information
for SUTHERIN’s account, SUTHERIN engaged in repeated sexual conversations with Snapchat
user ‘(” who on November 19, 2018, wrote to SUTHERIN, “T'll be 15 in april.”
Throughout their Snapchat conversations, SUTHERIN and [J discussed sending illicit
videos and images via Instagram. For instance, on November 18, 2018, SUTHERIN wrote, “I
can pull up porn vids on Instagram.” {J replied, “Don’t, I don't have my other phone.
SUTHERIN asked, “You have two?” , “Yes.” SUTHERIN asked, “Why?”
GE wrote, “Be my mom likes to look through my phone.” SUTHERIN replied, “Fair

enough. Hopefully she doesn’t see this stuff.” [J said, “She won't I long (sic) out every
night.” SUTHERIN replied, “Good.” The following are excerpts of other Snapchat

15
Case: 2:19-mj-00521-CMV Doc #: 8 Filed: 08/13/19 Page: 16 of 18 PAGEID #: 60
Case: 2:19-mj-00521-CMV *SEALED* Doc #: 1 Filed: 07/02/19 Page: 17 of 23 PAGEID #: 17

conversations between SUTHERIN and

53.

*@ @ 6 @

* ©

SUTHERIN: Send it on Instagram.
: Okay.
SUTHERIN: Okay, you want something that'll turn you on?

GE ; Unsave that plz.
*

SUTHERIN: Wanna see a porn video that shows what I’d do?

GEE: Sure. Send it to my insta (Instagram) and un save that from on here.
Plz unsave the porn.

SUTHERIN: Done.

x OF

SUTHERIN: I still wanna see the booty.

SUTHERIN: Later. If you want.

GE. | don't have my cute panties on and I want it to be a good picture
SUTHERIN: You naked?

GS : No | have underwear on.

SUTHERIN: Let me guess. Like 36D?

SS: 340
SUTHERIN: I gotta stop taking these screenshots.
SUTERIN: You really got my motor running.

GS : owwww?

SUTHERIN: Dat ass...”
SUTHERIN: Can I see it again?

GR: 1's sending

On November 14, 2018, SUTHERIN also engaged in a Snapchat conversation
with , in which SUTHERIN convinced the child to anally masturbate
and tried to convince her to send him a video of herself engaging in this activity.

SUTHERIN had another communication with a 17-year-old female, who was

utilizing the Snapchat username [MJ on November 7 and 8, 2018. In the communication,
SUTHERIN asked for J's Instagram account and then asked her to add him. He then

asked her to send him a picture of her vagina. The following are pertinent excerpts from the

communications:

SUTHERIN: I'm good did you add me from Instagram?

a: Veh

SUTHERIN: What's your username?

goby ESE Ly etn of her Instagram account profile
& *)

 
 

16
Case: 2:19-mj-00521-CMV Doc #: 8 Filed: 08/13/19 Page: 17 of 18 PAGEID #: 61
Case: 2:19-mj-00521-CMV *SEALED* Doc #: 1 Filed: 07/02/19 Page: 18 of 23 PAGEID #: 18

12 94 157
Edit Profile

pS Py

 

I'mma litte.
My little age is 6 months to 2 years
Daddy's Little girl

as :

 

a Q2 OB Oo ©

     

aa | Cc)

a- & Ce Epo =

: How old are you
SUTHERIN: 20

: Ok.
SUTHERIN: Too much?

: Nope. I'm 17 tho. Hope that's ok
SUTHERIN: Are you in the tub yet?

: Yeah
SUTHERIN: Let Daddy see your little pussy.
SE: \0

SUTHERIN: I'm sorry who am I again?
GE : 11m bout to cry. I'm not just a sex toy

54. Based on all of the foregoing, Your Affiant believes there is probable cause that
the SUBJECT ACCOUNTS contains evidence that SUTHERIN has received and sought out
(advertised for) images and videos depicting minor females engaged in sexually explicit activity,
and has coerced or enticed minor females to produce and transmit such images and videos via
Snapchat and Instagram. Your affiant further believes that SUTHERIN’s admissions that he used
Snapchat and Instagram to coerce young female children to send him elicit videos, as well as the
excerpted Snapchat communications discovered on SUTHERIN’s phone and in his Snapchat
account, establishes that there is probable cause additional evidence of these offenses will be

found within the SUBJECT ACCOUNTS.

17
Case: 2:19-mj-00521-CMV Doc #: 8 Filed: 08/13/19 Page: 18 of 18 PAGEID #: 62
Case: 2:19-mj-00521-CMV *SEALED* Doc #: 1 Filed: 07/02/19 Page: 19 of 23 PAGEID #: 19

VII. CONCLUSION

55, Based on the forgoing factual information, your affiant submits there is probable
cause to believe that violations of 18 U.S.C. §§ 2251, 2252, 2252A and 2422(b) have been
committed, and evidence of those violations is located in the content of the SUBJECT
ACCOUNTS. Your affiant respectfully requests that the Court issue a search warrant
authorizing the search of the SUBJECT ACCOUNTS described in Attachment A, and the seizure
of the items described in Attachment B. ”

 
   
 

Michael A. Harey
Special Agent
Federal Bureau of Investigation

Sworn to and subscribed before me this 2 day of July, 2019.

, 4 £
U o. U/ a
Chelsey M. Vascura

United States Magistrate Judge
United States District Court, Southern District of Ohio

18
